                             IN THE UNITED STATES BANKRUPTCY COURT                      JWD
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                           CASE NO. 20-00625-MH3-13
JETHRO SHELDON THURSTON                                          02/03/2020
5187 MURFREESBORO ROAD
LEBANON, TN 37090

SSN XXX-XX-0803


                                         ORDER TO PAY TRUSTEE
      The debtor named above has filed a petition for relief under Chapter 13 of the Bankruptcy
Code and has submitted all future income to the jurisdiction of the United States Bankruptcy
Court.
       IT IS ORDERED that until further order of this court, the entity from whom the debtor
receives income:
                               CRACKER BARREL OLD COUNTRY STORE
                               ATTN PAYROLL
                               P O BOX 787
                               LEBANON, TN 37088-0787
shall deduct $1,170.00 SEMI-MONTHLY beginning on the next pay period following receipt of this
order and deduct same amount each pay period thereafter including any period for which the
debtor receives a lump sum payment as a result of vacation, termination,longevity, merit bonuses
or other benefits arising from present or past employment and remit the deductible amount to the
Trustee at least monthly.

MAKE CHECKS PAYABLE AND           PLEASE INCLUDE ON ALL PAYMENTS:         FOR INQUIRIES:
MAIL PAYMENTS TO:
                                  NAME: JETHRO SHELDON THURSTON           PHONE: 615-244-1101
CHAPTER 13 TRUSTEE                CASE NUMBER: 320-00625                         800-231-5928
P O BOX 340019                                                            FAX:   615-242-3241
NASHVILLE, TN 37203

      IT IS FURTHER ORDERED that the entity from whom the debtor receives income shall
notify the Trustee in writing, if the debtor's income is terminated and the reason
therefore.
      IT IS FURTHER ORDERED that all income of the debtor, including monthly commission checks,
except the amounts required to be withheld for taxes, social security, insurance, pension, or
union dues, be paid in accordance with usual payment procedures.
      IT IS FURTHER ORDERED that no deductions on account of any garnishment, wage assignment,
child support, alimony payment, credit union, or other purpose not specifically authorized by
this Court shall be made from the income of the debtor.
      IT IS FURTHER ORDERED that this order supersedes all previous orders received by the
above-referenced entity in this case. Failure to comply with the provisions of this order may
result in a motion for contempt.

                                                                THIS ORDER WAS SIGNED AND ENTERED
cc:   JETHRO SHELDON THURSTON                                   ELECTRONICALLY AS INDICATED AT THE TOP
      SCOTT D WILSON                                            OF THE FIRST PAGE.
      CRACKER BARREL OLD COUNTRY STORE
          Case 3:20-bk-00625    Doc 10   Filed 02/03/20 Entered 02/03/20 12:49:18     Desc Main
                                         Document Page 1 of 1
